        Case 6:20-cv-00661-ADA Document 20 Filed 12/17/20 Page 1 of 18




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


KOSS CORPORATION,

       Plaintiff,
v.
                                                Case No. 6:20-cv-00661-ADA
BOSE CORPORATION,

       Defendant.


     DEFENDANT’S OPPOSED MOTION TO DISMISS FOR IMPROPER
     VENUE, OR PREFERABLY TO TRANSFER TO THE DISTRICT OF
                       MASSACHUSETTS

       Because venue in this District is improper under 28 U.S.C. § 1400(b), Defendant Bose

Corporation (“Bose”) respectfully moves the Court to dismiss, or preferably to transfer this

action to the District of Massachusetts under 28 U.S.C. § 1406(a).

       Plaintiff Koss Corporation (“Koss”) asserts venue based on an alleged Bose Factory Store

in San Marcos, Texas. D.I. 1 ¶ 10. However, that store closed on February 29, 2020—almost

five months before Koss filed its complaint. Since then, Bose has had no place of business, let

alone a “regular and established place of business,” in this District—and Bose has voluntarily

provided venue discovery to Koss to verify this. The case should be dismissed, or preferably

transferred to the District of Massachusetts, where Bose is headquartered and the relevant

witnesses and evidence are located, and where Bose has filed a declaratory judgment action.

       I.      FACTUAL BACKGROUND

       Bose, founded in 1964 by Dr. Amar G. Bose and based in Framingham, Massachusetts, is

a global leader in the research and development, manufacture and sale of high performance audio




                                              -1-
         Case 6:20-cv-00661-ADA Document 20 Filed 12/17/20 Page 2 of 18




products such as home audio systems, speakers, noise canceling and sports headphones, aviation

and military headphones, and other products. Manzolini Decl., ¶ 2.

       Bose previously operated retail locations. On January 15, 2020, Bose announced its

decision to close all its retail locations in North America, Europe, Japan and Australia. Id., ¶ 5;

see also https://bit.ly/3maD1AX. As part of this process, the San Marcos, Texas store referred to

in Paragraph 10 of Plaintiff’s complaint closed on February 29, 2020. Id., ¶ 6.

       Bose has no other place of business in—and, indeed, little contact of any sort with—the

Western District of Texas. Bose’s only connections to this District are its routine relationships

with retailers that sell Bose products across the country and a few work-from-home employees.

As discussed below, it is settled law that neither selling products to retailers that operate in a

district, nor allowing employees to work from home in a district, create a “regular and

established place of business” in the district for purposes of the patent venue statute.

       II.     LEGAL STANDARDS

       Because 28 U.S.C. § 1400(b) “is unique to patent law,” it is governed by Federal Circuit

law rather than the law of the regional circuit. In re Cray, 871 F.3d 1355, 1360 (Fed. Cir. 2017).

Under Federal Circuit law, the plaintiff bears the burden of establishing that venue is proper.

In re ZTE (USA) Inc., 890 F.3d 1008, 1013 (Fed. Cir. 2018). Venue is evaluated based on the

complaint and evidence submitted by the party that moves to dismiss for improper venue.

Broadway Nat’l Bank v. Plano Encryption Techs., 173 F. Supp. 3d 469, 473 (W.D. Tex. 2016)

(“[I]n deciding whether venue is proper, ‘the court is permitted to look at evidence beyond

simply those facts alleged in the complaint and its proper attachments.’”).

       In a patent infringement case, venue is proper “in the judicial district where the defendant

resides, or where the defendant has committed acts of infringement and has a regular and

established place of business.” 28 U.S.C. § 1400(b). For purposes of this statute, a corporation


                                                -2-
           Case 6:20-cv-00661-ADA Document 20 Filed 12/17/20 Page 3 of 18




only “resides” in its state of incorporation. TC Heartland LLC v. Kraft Foods Grp. Brands LLC,

137 S. Ct. 1514, 1521 (2017).

          The “regular and established place of business” prong of § 1400(b) is narrow. As the

Federal Circuit has explained based on Supreme Court precedent, the adoption of this language

was “a restrictive measure, limiting a prior, broader venue.” In re Cray, 871 F.3d at 1360

(quoting Stonite Products Co. v. Melvin Lloyd Co., 315 U.S. 561, 566 (1942)). The Federal

Circuit cautions district courts to “be mindful of this history in applying the statute and be careful

not to conflate the showings that may be sufficient for other purposes, e.g., personal jurisdiction

or the general venue statute, with the necessary showing to establish proper venue in patent

cases.” In re Cray, 871 F.3d at 1361.

          Per In re Cray, the “regular and established place of business” prong of § 1400(b) has

three requirements: “(1) there must be a physical place in the district; (2) it must be a regular and

established place of business; and (3) it must be the place of the defendant.” Id. at 1360.1

For venue to be proper, all three of the requirements must be satisfied. E.g., In re Google,

949 F.3d 1338, 1344-47 (Fed. Cir. 2020) (finding that rented rack space was a “place” per the

first Cray requirement, but not a “place of business,” let alone a place of business that qualified

as being “regular and established,” per the second Cray requirement).

          The second Cray requirement in turn has three parts: the “place” must be a “place of

business,” and it must be both “regular” and “established.” In re Cray, 871 F.3d at 1362

(“All of these requirements must be present.”). To be a “place of business” “generally requires

an employee or agent of the defendant to be conducting business at that place.” In re Google,

949 F.3d at 1344. The “regular” and “established” language requires that the business activity at


1
    In this brief, emphasis is added unless otherwise noted.


                                                 -3-
         Case 6:20-cv-00661-ADA Document 20 Filed 12/17/20 Page 4 of 18




the “place” must be of “sufficient permanence” and cannot be merely “sporadic.” In re Cray,

871 F.3d at 1362-63.

       Finally, the third requirement (“place of the defendant”) mandates that “the defendant

must establish or ratify the place of business.” In other words, “it must be a place of the

defendant, not solely a place of the defendant’s employee.” Id. at 1363 (emphasis original)

(on mandamus, finding that the district court erred in concluding that work-from-home

employees established venue).

       The Federal Circuit has not yet decided whether venue is evaluated solely based on the

facts that exist as of the date the complaint is filed. In re Google, 949 F.3d at 1340 n.1

(“The regional circuits appear to be split on the exact timing for determining venue. … We need

not decide the correct standard [in this case].”). However, courts in this District and in the

Eastern District of Texas have concluded that venue in patent cases should be determined based

on the facts that existed as of the date the complaint is filed. E.g., Nat’l Steel Car Ltd. v.

Greenbrier Cos., Inc., 2020 WL 4289388, *5 (W.D. Tex. July 27, 2020) (finding venue improper

and declining to consider facts not in existence when complaint was filed because the relevant

consideration is “the state of things at the time of the action brought”); Personal Audio, LLC v.

Google, Inc., 280 F. Supp. 3d 922, 930 (E.D. Tex. 2017) (“This court concludes that venue is

determined under § 1400(b) by the facts and situation as of the date suit is filed.”).

       Even courts that have taken an alternative approach have required that any suit be filed

within a “reasonable time” after a defendant ceases its relevant business operations in the district.

Welch Sci. Co. v. Human Eng’g Inst., Inc., 416 F.2d 32, 35 (7th Cir. 1969) (complaint filed 37

days after defendant ceased its business in the district). As the Eastern District of Texas recently

concluded, under this approach four months was not a “reasonable time.” Level Sleep LLC v.




                                                -4-
         Case 6:20-cv-00661-ADA Document 20 Filed 12/17/20 Page 5 of 18




Dormeo N. Am., LLC, 2019 WL 458467, *3 (E.D. Tex. Feb. 1, 2019) (finding venue improper

where complaint was filed four months after the defendant ceased operating in the district).

       III.    ARGUMENT

               A.      Venue is Improper in the Western District of Texas

       As noted above, for venue to be proper in this District, Bose must either “reside” in the

District or it must maintain a “regular and established place of business” here. Both potential

bases for venue are absent.

                       1.      Bose        Indisputably         Does             Not         Reside
                               in the Western District of Texas

       Koss concedes in its complaint that Bose is incorporated in Delaware. D.I. 1 ¶ 5;

Manzolini Decl., ¶ 2. Because Bose is incorporated in Delaware, it does not reside in the

Western District of Texas. TC Heartland, 137 S. Ct. at 1519; In re Cray, 871 F.3d at 1360

(“Because Cray is incorporated in the State of Washington, there is no dispute that the residency

requirement of that statute cannot be met here.”). Therefore, venue in this District is not proper

under the “where the defendant resides” prong of § 1400(b).

                       2.      Bose    Lacks      a   Regular      and    Established          Place
                               of Business in the Western District of Texas

       As noted above, Bose also lacks any place of business—let alone a “regular and

established place of business”—in the Western District of Texas. The San Marcos store relied

upon by Koss in its complaint closed almost five months before Koss filed its complaint. Koss

may have been confused because Bose’s web site inadvertently was not updated promptly after

the closing of that store, see Manzolini Decl., ¶ 11, but as a matter of law what matters is that the




                                                -5-
         Case 6:20-cv-00661-ADA Document 20 Filed 12/17/20 Page 6 of 18




store was closed.2 Further, as discussed below, Bose has no other relevant presence in this

District that could support venue under § 1400(b).

                               a.      The Complaint Relies on a Store that Closed
                                       Almost Five Months Before Koss Filed Its Complaint

       Koss’s complaint, filed on July 22, 2010, contains only one factual allegation regarding

venue in the Western District of Texas: namely, that Bose had a Bose Factory Store located in

San Marcos, Texas at 3939 IH-35 South, San Marcos, Texas 78666. D.I. 1 ¶ 10. At the time

Koss filed the complaint, this allegation was untrue. As established in the Declaration of Kevin

Manzolini, Vice President of Bose’s Consumer Electronics Division, the San Marcos store

closed on February 29, 2020. Manzolini Decl., ¶¶ 1, 6, 9.

       Because Bose has provided competent evidence controverting Koss’s sole venue-related

allegation (regarding the San Marcos store), the Court should not accept that allegation as true.

Broadway, 173 F. Supp. 3d at 473 (“[I]n deciding whether venue is proper, ‘the court is

permitted to look at evidence beyond simply those facts alleged in the complaint and its proper

attachments.’”); Galderma Labs., L.P. v. Teva Pharms. U.S., Inc., 290 F. Supp. 3d 599, 605

(N.D. Tex. 2017) (finding venue improper: “Where the defendant submits affidavits or evidence

controverting specific facts alleged in the complaint, the Court is no longer required to accept

those controverted facts as true.”).

       Although the “Bose Factory Outlet Stores” page on Bose’s web site inadvertently was not

updated promptly after the San Marcos store closed on February 29, 2020, Manzolini Decl. ¶ 11,

the listing of a non-existent store on a web site is legally irrelevant. In re Cray, 871 F.3d at 1364


2
  Koss’s complaint does not mention Bose’s web site, but presumably Koss and/or its counsel
identified the San Marcos store using the “Bose Factory Outlet Stores” page on Bose’s web site
since a visit to the location listed in Paragraph 10 of Koss’s complaint would have established
that the store no longer existed. Id., ¶ 10.


                                                -6-
         Case 6:20-cv-00661-ADA Document 20 Filed 12/17/20 Page 7 of 18




(“[T]he mere fact that a defendant has advertised that it has a place of business or has even set up

an office is not sufficient; the defendant must actually engage in business from that location.”);

Optic153 LLC v. Thorlabs Inc., 2020 WL 3403076, *2 (W.D. Tex. June 19, 2020) (granting

motion to dismiss for improper venue where defendant’s web site listed a “mailing address” of a

related company in this District but the defendant was physically based in New Jersey);

Mantissa Corp. v. Gr. Am. Bancorp, Inc., 446 F. Supp. 3d 398, 404 (C.D. Ill. 2020) (granting

motion to dismiss for improper venue where web sites suggesting that defendant had a facility in

the relevant district were erroneous).

       Because Bose had no place of business (let alone a regular and established place of

business) in this District when Koss filed its complaint, venue is improper. Nat’l Steel Car,

2020 WL 4289388 at *5 (the relevant consideration is “the state of things at the time of the

action brought”); Personal Audio, 280 F. Supp. 3d at 930 (“This court concludes that venue is

determined under § 1400(b) by the facts and situation as of the date suit is filed.”).

       Even under the alternative approach outlined in Welch, a 51-year-old Seventh Circuit

decision, venue requires that a complaint be filed within a “reasonable time” after a defendant

ceases its relevant business operations in the district. In Welch itself, that delay was 37 days.

416 F.2d at 35. More recently, Judge Schroeder in the Eastern District of Texas concluded that

four months was not a “reasonable time.” Level Sleep, 2019 WL 458467 at *3. The delay in this

case is even longer—almost five months. Moreover, the “reasonable time” approach of Welch is

“driven by a desire to prevent defendants from avoiding suit in a given venue by retreating from

the district after committing acts of infringement.” Uni-Systems, LLC. V. United States Tennis

Ass’n Nat’l Tennis Center Inc., 2020 WL 1694490, *6 (E.D.N.Y. Apr. 7, 2020). Here, there

plainly was no such attempt by Bose. To the contrary, the closing of the San Marcos store was




                                                -7-
         Case 6:20-cv-00661-ADA Document 20 Filed 12/17/20 Page 8 of 18




part of a general business decision, announced more than a month earlier, to close all of Bose’s

retail locations in North America, Europe, Japan and Australia. Manzolini Decl., ¶¶ 5-6.

       Thus, whether the Court evaluates venue as of the date the complaint was filed (as this

Court did in National Steel Car) or under the Welch test, the San Marcos store—long closed by

the time Koss filed its complaint—provides no support for venue in this District.

                               b.     Koss Neither Alleges, Nor Does Bose Have, Any Other
                                      Relevant Presence in the Western District of Texas

       Other than the San Marcos store, addressed above, Koss makes no other allegations

regarding venue. However, in opposition to a motion to dismiss for improper venue filed

recently by another defendant (Skullcandy), Koss made certain allegations (without support

according to Skullcandy’s reply brief) regarding the manner in which Skullcandy sold its goods

and the impact of work-from-home employees on the venue analysis. 6:20-cv-00664, D.I. 18.

In the interest of thoroughness, Bose will address those issues, and any other conceivable basis

for Koss to assert venue, below.

                                      i.      Bose Has No Other Facilities in this District

       Once it closed the San Marcos store on February 29, 2020, Bose had (and still today has)

no presence of any kind in the Western District of Texas. Bose did not (and still does not) own,

lease or have any interest in any real property, nor did it (nor does it today) maintain any offices,

stores, factories or other facilities of any kind anywhere in the Western District of Texas.

Manzolini Decl., ¶¶ 12-13.

                                      ii.     Bose Does Not Sell Products on Consignment

       In its opposition to Skullcandy’s motion to dismiss, Koss alleged (baselessly according to

Skullcandy’s reply brief) that Skullcandy sells products on consignment, thus allegedly

transforming the shelves on which its products rest into a “store within a store,” and the retailers’



                                                -8-
         Case 6:20-cv-00661-ADA Document 20 Filed 12/17/20 Page 9 of 18




employees into Skullcandy’s agents. 6:20-cv-00664, D.I. 18 at 4-5. Putting the consignment

issue to rest for purposes of this case, Bose does not sell products on consignment. Manzolini

Decl., ¶ 14.

                               c.      Sale    of    Bose    Products      in    Retail Stores
                                       Does Not Create a “Regular and Established
                                       Place of Business” for Bose in this District

       The third Cray requirement—that the “regular and established place of business” must be

“of the defendant”—focuses on “whether the defendant owns or leases the place, or exercises

other attributes of possession or control over the place.” In re Cray, 871 F.3d at 1363. Merely

selling products through third-party brick-and-mortar retailers, as thousands of companies do in

every district in the United States, is insufficient to establish venue because those third-party

stores are not the “place” of the companies (like Bose) that manufacture the products sold in the

stores. While relationships with third-party retailers in a particular district might potentially be

sufficient for personal jurisdiction in that district, the Federal Circuit cautions district courts to

“be careful not to conflate the showings that may be sufficient for other purposes, e.g., personal

jurisdiction or the general venue statute, with the necessary showing to establish proper venue in

patent cases.” Id. at 1361.

       Following In re Cray, district courts have repeatedly held that a manufacturer’s sale of its

products through third-party retailers, and ordinary activities related to such relationships such as

identifying on a web site those retail stores as locations where the manufacturer’s products can

be purchased, or providing displays that the retailer can use for the products, are insufficient to

make the retail store a place of business “of” the manufacturer.           E.g., AptusTech LLC v.

Trimfoot Co., LLC, 2020 WL 1190070, *3 (E.D. Tex. Mar. 12, 2020) (finding venue improper

and transferring case to district where defendant was headquartered where defendant listed retail

stores in the Eastern District of Texas on its web site); Inhale, Inc. v. Gravitron, LLC, 2019 WL


                                                -9-
        Case 6:20-cv-00661-ADA Document 20 Filed 12/17/20 Page 10 of 18




5880192, *4 (N.D. Cal. Sept. 5, 2018) (finding venue improper and transferring case to district

where defendant was headquartered: “Numerous courts have held that selling defendant’s

products through an independent distributor is not sufficient to satisfy the patent venue statute.”);

Vaxcel Int’l Co., Ltd. v. Minka Lighting, Inc., 2018 WL 6930772, *2 (N.D. Ill. July 11, 2018)

(finding venue improper and transferring case to district where defendant was headquartered

where defendant listed Home Depot stores in the Northern District of Illinois on its web site,

subsidized and set up product displays at those Home Depot stores, and traveled to those Home

Depot stores to train Home Depot’s employees); Reflection, LLC v. Spire Collective LLC, 2018

WL 310184, *4 (S.D. Cal. Jan. 5, 2018) (granting motion to dismiss for improper venue despite

defendant paying a monthly fee to Amazon to store its products at Amazon’s fulfillment centers

(FC’s) in the district: “Since Spire has no control over its products once they are sent to Amazon

FC’s, these storage centers cannot be said to be the ‘place of Defendant.’”).

       Like the defendants in the above-cited cases, Bose sells its products to brick-and-mortar

retailers in this District (i.e., Nordstrom, Walmart, Target, Costco, Sam’s Club, Best Buy, and

Conn Appliance) without reserving any control over the products. Manzolini Decl., ¶¶ 15-16.

       Bose employees do not conduct business at these chains’ retail stores. The interactions

between Bose and the retail chains occur at the national level with the retailers’ respective

headquarters, all of which are located outside of this District. Id.

       While Bose often provides interactive displays for demonstration of Bose’s products

(e.g., a music source that customers can use to test headphones), Bose has no control over how or

when store shelves are stocked with its products. Id., ¶¶ 16-19. Indeed, Bose cannot even

control whether the Bose displays are in fact used for its products; retailers sometimes elect to

use the Bose displays for other things. Id., ¶ 17. The Federal Circuit and district courts have




                                                - 10 -
        Case 6:20-cv-00661-ADA Document 20 Filed 12/17/20 Page 11 of 18




consistently held that, absent “control” over shelf space, shelves are not a “regular and

established place of business,” of the defendant. In re Google, 949 F.3d at 1344 (rented racks

not a place “of the defendant” because defendant’s employees did not conduct business there);

Peerless Network, Inc. v. Blitz Telecom Consulting, 2018 WL 1478047, *4 (S.D.N.Y. Mar. 26,

2018) (same); AptusTech, 2020 WL 1190070 at *3 (venue improper where manufacturer had

“‘very little’ input about product placement or where or how to use displays that are provided”);

Vaxcel, 2018 WL 6930772 at *2 (venue improper even though defendant “may set up, subsidize,

or design product displays in Home Depot’s stores”); Reflection, 2018 WL 310184 at *4

(“Since Spire has no control over its products once they are sent to Amazon FC’s, these storage

centers cannot be said to be the ‘place of Defendant.’”).

       Bose employees also do not service the displays. Typically, Bose contracts with a third-

party vendor to set up the displays and to be available to service the displays if a retailer

identifies a malfunction. In some cases (such as Target), the retailer has its own third-party

vendor perform such service. Manzolini Decl., ¶ 18. Installation and service of displays—

whether conducted by a manufacturer or a third party—is legally insufficient to establish venue.

In re Google, 949 F.3d at 1346 (“The installation activity does not constitute the conduct of a

‘regular and established’ business, since it is a one-time event for each server … [and ]

maintenance activities cannot, standing alone, be considered the conduct of Google’s business.”);

Mantissa, 446 F. Supp. 3d at 403-04 (maintaining ATM machines insufficient for venue).

       Bose does pay a fee to Best Buy to secure endcap placement of its displays in Best Buy

stores nationwide (not targeted specifically at this District)—but Bose has no control over how

Best Buy conducts any of its in-store business. The payment merely relates to placement of a

Bose display unit at the end of an aisle rather than in another location. Manzolini Decl., ¶ 20.




                                               - 11 -
        Case 6:20-cv-00661-ADA Document 20 Filed 12/17/20 Page 12 of 18




Mere payment of such a fee, absent significant control that is plainly absent here, is legally

insufficient to establish venue. Reflections, 2018 WL 310184, *4 (payment of monthly fee to

Amazon for storage of products in Amazon fulfillment centers insufficient to establish venue).

Even if, contrary to fact, an endcap payment was considered “leasing” space, it would not

establish venue because Bose employees conduct no business there. In re Google, 949 F.3d at

1345-47 (venue improper where Google employees did no business at leased rack space).

       In its opposition to Skullcandy’s motion to dismiss, Koss cited only one decision—a

report of a magistrate judge—that found venue via a manufacturer’s activities in retail stores:

Tinnus Enterprises, LLC v. Telebrands Corp., 2018 WL 4560742 (E.D. Tex. Mar. 9, 2018). In

that case, though, the defendant was essentially operating a store-within-a-store, with extensive

control over all aspects of the its “section” of the retail premises. Id. at *5. For example,

Telebrands employed “third-party agents to monitor, restock, clean, and affix pricing stickers,”

controlled the placement of its products in its section of the store, monitored sales data, and

employed agents to visit the store to see how products were placed. Id. at *4. Telebrands even

admitted the section was “Telebrands’ own space.” Id. Bose, by contrast, does none of these

things in the retail stores that sell its products. Manzolini Decl., ¶¶ 16-20. Venue is improper,

and Tinnus is distinguishable here just as in prior cases like AptusTech. 2020 WL 1190070 at *4

(“Trimfoot’s relationship with these stores differ greatly than the level of control that can be seen

in Tinnus.”).

                               d.     Bose’s     Four       Work-From-Home               Employees
                                      Do Not Create a “Regular and                      Established
                                      Place of Business” for Bose in this District

       The presence of four Bose employees working from their homes within this District does

not support venue in this District. In re Cray, 871 F.3d at 1366 (on mandamus, finding that

district court erred in concluding that work-from-home employees established venue: “[T]the


                                               - 12 -
        Case 6:20-cv-00661-ADA Document 20 Filed 12/17/20 Page 13 of 18




facts here do not show that Cray maintains a regular and established place of business in the

Eastern District of Texas; they merely show that there exists within the district a physical

location where an employee of the defendant carries on certain work for his employer.”).

       None of the Cray considerations exist here. First, Bose does not own, lease or exercise

any “other attributes of possession or control over” its work-from-home employees’ homes.

In re Cray, 871 F.3d at 1363. Bose does not pay them rent, nor does it reimburse them for any

portion of their rent or mortgage. Manzolini Decl., ¶¶ 21-23. Nor does Bose provide them any

office equipment other than items (e.g., a laptop) that are standard company-wide. Id. The only

reimbursements Bose offers is for cell phone and internet bills—benefits available company-

wide that are not specific to work-from-home employees in this District. Id. Such routine

reimbursements are irrelevant to venue. In re Cray, 871 F.3d at 1357, 1365 (finding no venue

where work-from-home employee was reimbursed for his cell phone and internet bills where “all

expense reimbursements and administrative support for Cray’s employees were provided from

outside of the district” and “were not conditioned on any particular employee location.”).

       Second, Cray considers “whether the defendant conditioned employment on an

employee’s continued residence in the district.” 871 F.3d at 1363. Bose’s work-from-home

employees may work from anywhere (i.e., wherever they choose to make their homes) and Bose

does not care if (let alone require that) they reside in this District. Manzolini Decl., ¶ 22.

       Of the four Bose employees working from home in this District at the time of the

complaint (out of approximately 2,550 current employees in the United States), two are co-op

student interns who were hired to work at Bose’s Framingham, Massachusetts headquarters, but

who ended up working from home in Texas due to the present pandemic. Id. The remaining two

work-from-home employees in this District were specifically hired for work-from-home




                                                - 13 -
        Case 6:20-cv-00661-ADA Document 20 Filed 12/17/20 Page 14 of 18




positions, meaning that they are permitted to work from wherever they live, and Bose is

unconcerned with the location of their homes. Id. In short, just as in Cray, the location of their

homes is not “material to [Bose].” In re Cray, 871 F.3d at 1365.

       The Third Cray consideration is whether the employee stores “materials at a place in the

district so that they can be distributed or sold from that place.” Id. at 1363. None of the four

Bose employees residing in this District store Bose products, inventory, literature, or any other

materials in their homes for sale or distribution. Manzolini Decl., ¶ 24. Bose does not hold their

home offices out as a place for Bose’s business. Id. These employees do not display Bose

signage at their homes, or receive Bose clients, customers, or vendors at their homes. Id.; In re

Cray, 871 F.3d at 1363-64 (whether the defendant “places its name on a sign associated with or

on the building itself” is a “potentially relevant” inquiry).      In short, none of the relevant

considerations support finding venue in this District based on Bose’s four work-from-home

employees.

               B.     This Case Should be Transferred to the District of Massachusetts

       Because this District is not a proper venue for Koss’s infringement claims, Bose requests

that the action be transferred to the District of Massachusetts, where this action indisputably

could have been brought since, as Koss admits (D.I. 1 ¶ 5), Bose maintains its headquarters in

Framingham, Massachusetts. 28 U.S.C. § 1406(a).

       While dismissal is available under § 1406(a), “[t]ransfer is typically considered more in

the interest of justice than dismissal.” Personal Audio, 280 F. Supp. 3d. at 936. Because Bose is

headquartered in Massachusetts, almost 2,000 of its employees work there, and the technical and

financial evidence regarding the accused products is there, Manzolini Decl. ¶¶ 2-3, 25, 27,

transfer to the District of Massachusetts is appropriate. E.g., AptusTech, 2020 WL 1190070

(finding venue improper and transferring case to district where defendant was located); Nat’l


                                              - 14 -
        Case 6:20-cv-00661-ADA Document 20 Filed 12/17/20 Page 15 of 18




Steel Car, 2020 WL 4289388 (same); Inhale, 2019 WL 5880192 (same); Level Sleep, 2019 WL

458467 (same); Vaxcel, 2018 WL 6930772 (same); Peerless, 2018 WL 1478047 (same).

       Bose’s pending declaratory judgment action in the District of Massachusetts further

supports transfer. E.g., Hand Held Products, Inc. v. Code Corp., 265 F. Supp. 3d 640, 646

(D.S.C. 2017) (pendency of a declaratory judgment action filed before motion to transfer or

dismiss for improper venue is “a decisive factor in favor of transfer” to that district).

               C.      Though     Venue     Discovery      Is     Not    Warranted,         Bose
                       Voluntarily Provided It Before Filing this Motion

       As this Court has explained, a “district court is within its discretion to deny discovery

when there is no indication of fraud or misconduct in the defendant’s affidavits, and there is no

reason to believe that additional information would alter the outcome.” Optic153, 2020 WL

3403076 at *4. Because Bose has now confirmed the closure of its San Marcos store almost five

months before this suit was filed, and has come forward with competent evidence ruling out any

other possible basis for venue, there is no need for venue-related discovery. Id.

       Nevertheless, in a good-faith effort to address any conceivable questions Koss might

have related to venue, so that the Court can decide this motion in a timely fashion on a full

record, Bose has already voluntarily answered the discovery that Koss propounded to Skullcandy

in opposing Skullcandy’s motion to dismiss. 6:20-cv-00664, D.I. 18, Exs. E-1, E-2. Bose

conveyed the information to Koss by telephone and letter on December 10, 2020; then on

December 16, 2020, Bose produced its contracts with the relevant retailers. Bose has invited

Koss to follow up if it needs any additional information to evaluate the venue issue. Bose

expects that after reviewing the facts Koss will agree that venue is improper and stipulate to

transfer—but if not, Bose respectfully submits that this motion is ripe for decision.




                                                - 15 -
        Case 6:20-cv-00661-ADA Document 20 Filed 12/17/20 Page 16 of 18




       IV.     CONCLUSION

       Bose respectfully moves the Court to dismiss for improper venue, or preferably to

transfer this action to the District of Massachusetts where venue is proper.




                                               - 16 -
       Case 6:20-cv-00661-ADA Document 20 Filed 12/17/20 Page 17 of 18




Date: December 17, 2020               Respectfully Submitted,


                                      /s/
                                      Stacey V. Reese
                                      TX Bar No. 24056188
                                      STACEY V. REESE LAW PLLC
                                      910 Western Avenue, Suite 15
                                      Austin, TX 78701
                                      (512) 535-0742 – Telephone
                                      (512) 233-5917 – Facsimile
                                      stacey@staceyreese.law

                                      Michael N. Rader *
                                      NY Bar No. 3927175
                                      Daniel M. Huttle *
                                      NY Bar No. 5505375
                                      WOLF, GREENFIELD & SACKS, P.C.
                                      605 Third Avenue
                                      New York, NY 10158
                                      (617) 646-8000 – Telephone
                                      (617) 646-8646 – Facsimile
                                      mrader@wolfgreenfield.com
                                      dhuttle@wolfgreenfield.com

                                      Nathan R. Speed *
                                      MA Bar No. 670249
                                      WOLF, GREENFIELD & SACKS, P.C.
                                      600 Atlantic Avenue
                                      Boston, MA 02210
                                      (617) 646-8000 – Telephone
                                      (617) 646-8646 – Facsimile
                                      nspeed@wolfgreenfield.com

                                      COUNSEL FOR DEFENDANT BOSE
                                      CORPORATION

                                      *pro hac vice motions




                                    - 17 -
        Case 6:20-cv-00661-ADA Document 20 Filed 12/17/20 Page 18 of 18




                            CERTIFICATE OF CONFERENCE

       Pursuant to Local Rule CV-7(i), lead counsel for Bose conferred with counsel for Koss
on December 17, 2020 in a good-faith effort to resolve the matters presented herein and counsel
for Koss stated that it opposed the motion.

                                                     /s/
                                                     Stacey V. Reese




                               CERTIFICATE OF SERVICE

        I certify that all counsel of record, who are deemed to have consented to electronic
service, are being served December 17, 2020 with a copy of this document via the Court’s
CM/ECF system.

                                                     /s/
                                                     Stacey V. Reese




                                            - 18 -
